FILED IN         1
                                                                     14thCOURT OFAPPEALS
                                                                         HOUSTON TPVA.e;


                                                                         JUN 24 2015
                      COA NUMBER: 14-14-00577-CV
                                                                     CHRISTOPHER A. PRINE
                                                                              CLERK



                MOTION TO FILE LATE APPELLANT'S


TO THE HONORABLE JUSTICES OF THE COURT Oi
      Comes now Giovannv F. Laguan, appellant, and files thWiMno^i tdJfile
Appellant's Brief. In support of this motion, appellant shows the court the
following:

                                         I.


      The appellee was granted a Forcible Entry and Detainer in the County Court
at Law No. 2 of Fort Bend County, Texas, on July 10, 2014 in Cause No. 14-CCV-
052983, styled US BANK Trust as Trustee for LSF8 Master Participation Trust v.
GIOVANNY LAGUAN, JOSE ALARCON, and All Occupants. Appeal was
perfected on July 15 2014.

                                         II.


      The deadline for filing the Appellant's brief was June 10, 2015.

                                        III.

       Appellant is requesting permission from this Court to file his Appellant's
Brief since he was not able to file it on the date it was due. Appellant suffered
some minor setbacks during the recent severe storms, and some of his research
work was damaged when water flooded part of his residence.

                                        IV.

     WHEREFORE, appellant prays the court grant this motion and accepts this
Appellant's Brief.
Respectfully submitt/d,
                                               APPELLANT


    iLLANT:
APPELLANT:      GIOVAIMlY LAGUAN
Address:        2003 CKESTMONT CIRCLE
City, State, Zip: MISSOURI CITY TX 77459
Tel. Number:    832-499-7685


                          CERTIFICATE OF SERVICE




       I HEREBY CERTIFY that a true and correct copy of the foregoing
instrument was served on Appellee US BANK Trust as Trustee for LSF8 Master
Participation Trust through known counsel of record by facsimile, certified mail,
return receipt requested, and/or by first class United States mail on June 24, 2015.



VIA FACSIMILE
Appellee US BANK Trust as Trustee for LSF8 Master Particitpation Trust
Through Counsel:
Jack O'Boyle
PO Box 815369
Dallas TX 75381-5369
Fax No.: (972)247-0642




                                            GIOVANNY LAGUAN
                                             2003 Crestmont Circle
                                             Missouti City TX 774
                       CERTIFICATE OF COMPLIANCE


Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3) and the Court's order, I

hereby certify that this request contains approximately 150 words (excluding the

items permitted to be excluded under Texas Rule of Appellate Procedure 9.4(i)(l).

This is a computer-generated document created in Microsoft Word 2010, using

14-point typeface for all text. In making this certificate of compliance, I am relying

on the word count provided by the software used to prepare the document.



Dated: June 24, 2015